 WORDEN-ALLEN COMPANY155Worden-Allen CompanyandTechnical Engineers Association(Independent),Petitioner.Case No. 13-RC-4459. September 21,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Frances P. Dom, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1:'The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to representall classA draftsmen, class Bdraftsmen, drafting squad leaders, billers, blueprinters, and draftingroom trainees at the Employer's Milwaukee plant, excluding class Aengineers, class B engineers, engineering trainees, office employees,salesmen, and production and maintenance employees. The Employerwould include the engineers and engineering trainees.The Petitionerstates that it does not wish to appear on the ballot in any electiondirected in a unit that either includesor islimited to such employees.Bargaining HistoryThe Employer is engaged in the manufacture and fabrication ofstructural steel and in steel jobbing. It also erects structures of vari-ous types.In a consent election held in 1950, the Petitioner was certified asrepresentative of "all engineering and drafting employees ... 'ex-cluding office employees and supervisory employees as defined in theAct, as amended, and further excluding all other employees of theCompany."'At the time of the election, no question was raised as'tothe professional status of any of the employees involved.Thereafter,the Petitioner represented all the engineering and drafting employeesuntil January 25, 1952, when a decertification petition was filed withrespect to the previously certified unit. In the decertification case,2 theunion (the Petitioner herein) asserted that there should be a findingof two appropriate units, one limited to draftsmen and the other lim-ited to engineers.The Employer opposed this contention.WhileCase No. 13-RC-1560(not reported'in printed volumes of Board Decisions and Orders).2Warden-Allen Company,99 NLRB 410114 NLRB No. 36 J56DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinding ,that the engineers and engineering trainees, were, ;unlike thedraftsmen,. professional employees,, the,Board,concluded.that,, in viewof the closely related character of the work of the two groups, theircommon supervision, similar working conditions, and bargaining his-tory, a combined unit of draftsmen and -engineersmight-be,appropri-ate.However, as the Board was precluded by Section 9 (c) (1) ofthe Act -from including -professional employees in the` same unit withnonprofessional employees, unless `a majority of the `professional'em" `-ployees boted, for inclusion in such uiiit; the Board directed separateelections for the professional and nonprofessional"groups.' The' Boardhad no need to,' and did ' not' pass upon- the question; whether, apartfrom the requirements of - Secti6i '9 (b) (1);- there was sufficient -di-vergence between the interests of the 2 groups to warrant separateself-determination elections on 'thattgroundf'alone- -`'''In the decertification election held on June 24, 1952, the engineersvoted to be included in the overall unit but the Petitioner herein didnot receive a majority of the votes cast'and the Regional Directorissued a certification of results of election to that effect.There hasbeen no collective bargaining in behalf of these employees since thattime.The Unit ContentionsAs stated.previously, the Petitioner would represent the nonprofes-sional unit of draftsmen only, while the Employer, citing the Board'saction on the unit issue in the decertification case, asserts that the unitshouldalsoinclude the engineering employees.In the prior case, the Board refused to find that two separate unitsof professional and nonprofessional employees were alone appro-priate, and found instead that the combined unit, in which a decerti-fication election was requested, might be appropriate.The Board didnot have occasion to consider the further question, which is here presented, whether a separate unit of draftsmen and other technical em-ployeesis anappropriate unit, where there is no petition for an electionin, and no union is seeking to represent, a broader unit.-The record in the prior case 9 shows that the engineers and engineer-ing trainees design complete building units, while the draftsmen detail,check, and interpret engineering drawings, and otherwise processsuch drawings with the help of billers and blueprinters.The Boardfound that the work of the draftsmen, unlike that of the engineers,did not. require such knowledge as to constitute them professionals.In view of the difference in the caliber of the work involved, and inview of the fact that, as Section 9 (b) (1) of the Act recognizes,professional employees have special interests which set them apartSince thehearing in the prior case,therehas been no substantial change in the dutiesor conditions of employment of the employees involved.The record inthat case hasbeen incorporated in the record of the instant case by agreement of the parties. MERVIN'WAVE" CLIP: COMPANY , INC:157group during tile' past 3 years, we, find; under the circumstances ofthis. case, that there is sufficient divergence between, the interests ofthe draftsmen and the other technical- employees,' on the one hand,and the professional employees, on the other, to warrant establishinga separate unit of the former.We therefore find that the- followingemployees of the Employer constitute a unit -appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)-of the Act :--All, class A draftsmen,, class .B draftsmen,, drafting squad-leaders,'room of the Employer's Milwaukee, Wisconsin, plant, including regu=-lar part-time employees, but excluding class A engineers, class B engi-neers, engineering trainees, office employees, salesmen, shop employees,and supervisors as defined in the Act.4 -[Text- of Direction of Election omitted from publication.]Theunit description conforms substantiallyto that ofthe nonprofessional votinggroup,designated.by4he Board in the.prior case.Mervin Wave Clip Company,Inc.andRetail,Wholesale & De-partme^nt Store Union,C. I. 0., Petitioner.Case No. 3-RC-1565.September. 20, 1955DECISION AND ORDERUpon a petition "duly filed under Section 9 (c) of the National Labor-Relations Act, a hearing was, held before William J. Cavers, hearingofficer. 'The hearing -officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.The labor organizations involved claim to represent certain em--Upon the entire record in this case,-the Board-finds that no questionof representation exists 'concerning the representation of employeesof the Employer, within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act for the following reasons:The petition in this. case was filed June 24, 1955.Petitioner on thesameday mailed to the Employer a letter requesting recognition for aproduction and maintenance unit.Earlier, in April or May 1955, the Intervenor, District 50, UnitedMine Workers of America, Local 13736, requested recognition of the114 NLRB No. 39.